DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment and argument filed on 10/13/2021.
 Claims 1-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Lebens on 11/9/2021.
The application has been amended as follows: 

1. (Currently Amended) A method for optimizing a manufacturing process, the method comprising:
	executing, by a system configured to drive the manufacturing process, a set of manufacturing functions for a first part, the executing including:
	fetching, by the system, from an in-field scoring system, performance data relating to a second part similar to the first part;
second part based on a comparison of performance data of the second part relative to performance data of a plurality of in-field parts according to a product environment spectrum;
	constructing a digital model based on the performance data relating to the second part and the score;
	generating, based on the digital model, a forecast representative of a performance of the first part;
	generating the set of manufacturing functions based on the digital model and the forecast; and
	manufacturing the first part according to the set of manufacturing functions.

10. (Currently Amended) A system for executing a manufacturing process to manufacture a first part, the system comprising:
	a processor;
	a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising:
	executing a set of manufacturing functions for manufacturing a first part, the executing including:
	fetching, from an in-field scoring system, performance data relating to a second part similar to the first part;
	generating and assigning a score for the second part based on a comparison of performance data of the second part relative to performance data of a plurality of in-field parts according to a product environment spectrum;
	constructing a digital model based on the performance data relating to the second part and the score;


	generating the set of manufacturing functions based on the digital model and the forecast data; and
	manufacturing the first part according to the set of manufacturing functions.

Reason For Allowance
In the argument filed on 10/13/2021, Applicant submitted that reference Neser is owned by GE hence does not qualify as prior art for the 103 rejection for claim 1 set forth in previous Office Actions. Neser was used as prior art in Non-Final rejection, and also in Final rejection as Applicant did not bring up this question of eligibility as prior art before Final rejection. Patent Office conducted further search and consideration, and found reference Brostmeyer (US 8,209,839 B1, prior art of record) can replace Neser to teach the corresponding limitation “fetching, by the system, from an in-field scoring system, performance data relating to a second part” (Brostmeyer teaches step 11 shown in FIG. 1 and described in Col. 3 Lines 15-20: “The first step in the process is the unit (gas turbine engine) field inspection and data acquisition (step 11), which is required for overall unit performance evaluation, mean-line analysis, and secondary flow modeling to create the operating conditions for component thermal and structural evaluation and lifeing”. Brostmeyer teaches an in-field system to get performance data of a unit/part). Therefore, Brostmeyer and reference Senturk-Doganaksoy (prior art of record) can be combined to reject claim 1, without using reference Neser.
	Based on discussions with Examiner, Applicant further amended the claims 1 and 10 by adding limitations “fetching, by the system, from an in-field scoring system, performance data relating to a second part similar to the first part; generating and assigning a score for the second part based on a comparison of performance data of the second part relative to performance data of a plurality of in-field parts according to a product environment spectrum”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115